 LOCAL 25, INT'L BROTHERHOOD OF ELECTRICAL, ETC.531in the past processed eggs for others, he has not done so to any substan-tialdegree in recent years and contemplates no such processing in thefuture.9For the foregoingreasons, wefind that the egg processing workers,maintenance workers, and truckdrivers are agricultural laborersemployed in conjunction with and incidental to, the Employer's farm-ing operation.1°Accordingly, as no question affecting commerce existsconcerning the representation of "employees" of the Employer withinthe meaning of Section 9(c) (1) of the Act, we grant the Employer'smotion to dismiss the petition.[The Board dismissed the petition.]9KMalofy & Son and Ray Hart,107 NLRB 943;B.F. Afauoe), doingbusiness asJohnCMaurer & Sons,127 NLRB 1459; cf.The Garin Co,148 NLRB 1499"Bodine. Produce Company,147NLRB 832.Local 25, International Brotherhood of Electrical Workers, AFL-CIOandSarrow-Suburban Electric Co.,Inc. and BrunswickHospital Center,In. and Industrial Workers of Allied Trades,Local 199,affiliated with-the National Federation of Independ-ent Unions,Parties in Interest.Case No. ?9-OD-7 (formerly2-CD-314).May 10; 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended,- following a charge filed by Sarrow-Sub-urban Electric Co., Inc., herein called Sarrow, and by Brunswick Hos-pital Center, Inc., herein called Brunswick, alleging a violation ofSection 8(b) (4) (D) of the Act by Local 25, International Brother-hood of Electrical Workers, AFL-CIO, herein called Local 25.Ahearing was held before Hearing Officer Jacques Schurre on Novem-ber 12, 1964, at which all parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to adduce evidencebearing upon the issues.The rulings of the Hearing Officer made atthe hearing are free from prejudicial errors and are hereby affirmed.Thereafter, Sarrow, Brunswick, and Local 25 filed briefs which theNational Labor Relations Board has duly considered.Upon the entire record in the case, the Board 1 makes the followingfindings :I Pursuant to the provisions of Section 3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman McCulloch andMembers Fanning and Brown]152 NLRB No. 52 532DECISIONSOF NATIONALLABOR RELATIONS BOARD1.The business of the employerThe Employer, Sarrow, is engaged in the electrical contracting busi-ness with its place of business in Huntington Station, Long Island,New York. In May 1964, Brunswick commenced construction of a$1 million addition to its hospital facility in Amityville, Long Island,New York, and Sarrow was awarded a $70,000 subcontract to performall of the electrical work.During the course of Sarrow's operationson this project, the alleged dispute occurred.Local 25 contends that the Board should not take jurisdiction in thiscase because: (1) Brunswick is a proprietary hospital over which theBoard as a matter of policy does not exercise its jurisdiction,2 and (2)the commerce information contained in the record is insufficient tosatisfy the Board's monetary standards for asserting jurisdiction .3In answer to Local 25's first contention, it suffices to say that theemployer in this proceeding is Sarrow, not Brunswick. There is like-wise no merit in Local 25's second contention.While no commerceinformation was adduced regarding Sarrow's individual operations,the record does establish that materials in excess of $77,000 have beenor will be received at the affected jobsite from locations outside theState of New York for the use of the general contractor and the varioussubcontractors performing work on the project. Thus, as it is our pol-icy to consider the totality of the operations at the affected jobsite, incases such as this, where the dispute involves an alleged 8 (b) (4) viola-tion in the building and construction industry, we find that it willeffectuate the purposes of the Act to assert jurisdiction herein .42.The labor organizations involvedThe parties stipulated, and we find, that Local 25 and IndustrialWorkers of Allied Trades, Local 199, affiliated with the National Fed-eration of Independent Unions, herein called Local 199, are labororganizations within the meaning of Section 2(5) of the Act.3.The disputeNo testimony was adduced at the hearing. In lieu thereof, the par-ties 5 stipulated to incorporate and make a part of the record hereinthe transcript and exhibits in the Section 10 (1) proceeding 6 before2 SeeFlat bushGeneral Hospital,126 NLRB 1443 SeeStemons Mailing Service,122 NLRB 811Cf.S.M. Eisner,at at., d/b/a S. M.Eisner & Sons,131 NLRB 1196.Local 199did not enteran appearanceat thehearing and hence is nota party tothe stipulation.a Ivan O. McLeod,Reg. Dir.v.Local 25, International Brotherhood of Electrical Work-ers, AFL-CIO (Sarrow-Suburban Electric Co.),236 F. Supp 214 (D C.E.N.Y.) LOCAL 25, INT'L BROTHERHOOD OF ELECTRICAL, ETC.533the United States District Court for the Eastern District of New Yorkwhich involved the same issues and parties.The alleged dispute arises out of Brunswick's decision to award theelectrical work on the new addition of its hospital facility to Sarrow,an electrical contractor employing members of Local 199, rather thanto an electrical contractor whose employees are members of Local 25.The first contact between officials of Brunswick and Local 25occurred in March or April 1964 when Joseph Bermel, the businessrepresentative for Local 25, telephoned Jules Stein, the assistant to thepresident of Brunswick, and inquired whether a contractor had beenselected to perform the electrical work on the Brunswick project.When Bermel was advised that an electrical contractor had not as yetbeen selected, he offered to send Stein a list of contractors who employLocal 25 members and to encircle the names of several who, to Bermel'sknowledge, had the necessary experience to perform this type of work.7After receiving the list of approximately 75 contractors sent by Bermel,Stein testified he had a further conversation with Bermel in the latterpart of July 1964.8 On this occasion, according to Stein, Bermel againinquired about the electrical work. When Stein advised him that it hadnot been awarded, Bermel replied that so long as the contractor wasone on the list, Stein would have no trouble.The electrical work on the project was subcontracted to Sarrow onAugust 14,1964, and on the same day Sarrow entered into a collective-bargaining agreement with Local 199.Shortly thereafter, Bermelvisited the jobsite and spoke with Dr. Benjamin Stein, president ofBrunswick.Dr. Stein testified that when Bermel learned that thework had been assigned to Sarrow, he stated, "This is no good, theyare not one of our recognized contractors, and you will have problemshere."Dr. Stein then telephoned Douglas Sarrow and explained thedifficulty to him.At Dr. Stein's request, Bermel spoke on the phoneto Sarrow and, according to Sarrow, Bermel stated that Local 199was not AFL-CIO and, therefore, he did not see how we (Sarrow)could work on the job because there is bound to be trouble.After thetelephone conversation, Dr. Stein testified that Bermel suggested hebreak his contract with Sarrow and Bermel would recommend a Local25 contractor who would meet Sarrow's price.When Dr. Stein refused,Bermel threatened a work stoppage.William King, one of the sub-7The testimony concerning the above conversation is not in dispute, except that Bermeltestified that the list was made available pursuant to Stein's request that Bermel recom-mend a contractor.s Bermel in his testimony did not make reference to a second conversation withJules Stein. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontractorson the project, was present during the conversationbetween Bermel and Dr. Stein.King testified that Bermel said that ifSarrow did the job there would probably be trouble because the othertrades would not work with this local; however, he did not recall Ber-mel telling Dr. Stein to replace Sarrow.Bermel testified concerningthe conversation and stated that when Dr. Stein told him the work hadbeen awarded to Sarrow, he informed Stein that Sarrow did not havean agreementwith Local 25.According to Bermel', at this juncture,Dr. Stein called Sarrow, and he (Bermel) took the phone and toldSarrow that he should tell Dr. Stein that he (Sarrow) could not supplyAFL-CIO building trade mechanics.Bermel also testified that hetold Dr. Stein that Local 199 does not supply mechanics who are com-patible with the building trades and that it might create a problemfor him.However, Bermal denied making any mention of a workstoppage or asking Dr. Stein to break his contract with Sarrow.Approximately a week after the above conversation, Dr. Stein wasvisited again by Bermel and by Walter Kraker, the business managerof Local 25.According to Dr. Stein, at this meeting Kraker sug-gested he break his contract with Sarrow and offered to supply a con-tractor who would meet Sarrow's price.Dr. Stein also testified thatKraker said he wanted Local 25 electricians on the job, that Local 25members were better trained, and that Local 199 members were notcompetent electricians.Bermel and Kraker both denied that they hadattempted to persuade Dr. Stein to break his contract with Sarrow orthat they had made threats of any kind. Bermel admitted that hismotive for visiting Dr. Stein was to see that the electrical work wasdone by a contractor who employed members of Local 25, but he deniedthat there was any -discussion concerning the respective wage ratespaid to Local 199 and Local 25 members,9 or that he discussed theirqualifications as electricians.Bermel also testified that he at no timeclaimed or demanded jurisdiction and that he did not recall sayinganything about supplying a contractor who would meet Sarrow's price.Kraker testified that he discussed "economy" with Dr. Stein and spokeabout the difference in wage rates and fringe benefits between Local199 and Local 25 in order to explain why Sarrow's bid was so low.Hedenied telling Dr. Stein that he could recommend a contractor whowould meet Sarrow's price, or that he told Dr. Stein there would beproblemsunlessLocal 25 members were put on the job.6The record establishes that Local 199 members are employed at a wage rate sub-stantially lower than the wage rate for Local 25 membersBermel testified that al-though he has never seen a Local 199 contract and never asked what rate was beingpaid to Sarrow employees,he was aware that Local 199 rates are considerably lowerthan those of Local 25. LOCAL 25, INT'L BROTHERHOOD OF ELECTRICAL, ETC.535Sarrow began operations at the jobsite in the latter part of -August1964.On September 3, 1964, Local 25 commenced picketing and alsodistributed handbills at the construction site.The handbills containedthe following language : ioTO THE PUBLICTHE ELECTRICIANS EMPLOYED BYSARROW SUBURBAN ELECTRIC INC.'ARE NOT WORKING UNDER WAGES AND CONDITIONSESTABLISHED BY LOCAL UNION 25, IBEW, AFL-CIO'WE HAVE NO DISPUTE WITH ANY OTHER EMPLOYERAT THIS SITEThere is evidence that during the course of the picketing and hand-billing employees of other subcontractors on the job refused to crossthe picket line and work on the project was substantially halted.' Thepicketing continued until it was enjoined by the United States' DistrictCourt for the Eastern District of New York on October 9, 1964,4.Contentions of the partiesLocal 25 contends that the record does not reveal a,jurisdictionaldispute cognizable under Section 10 (k) of the Act and that, therefore,the notice of hearing must be quashed. In furtherance of this conten-tion, Local 25 claims that : (1) , It never demanded -jurisdiction overthe work in question; (2) it engaged in picketing and handbilling atthe jobsite solely for the purpose of advising the public that the elec-tricians on the job, employed by 'Sarrow, were not being paid the pre-vailing area wage rate for such work; and (3) the record does not sup-port a finding that there is reasonable cause to believe that Local 25engaged in proscribed activity within the meaning of subsections (i)and (ii) of Section 8(b) (4) (D). Local 25 also takes the position thatin the event the Board should make an affirmative award in this case,the work here involved should be awarded to the employees of Sarrowwho are represented by Local 199. The Employer and Brunswick con-tend that the dispute is properly before the Board for determinationunder Section 10 (k) of the Act and that the record establishes reason-able cause to believe that Local 25 has engaged in conduct violative ofSection 8 (b) (4) (D) of the Act.They also request that the .Board,award the disputed work to the employees of Sarrow. Local 199 didnot appear at the Section 10(1) injunction proceeding or the Section10(k) hearing and has entered no appearance before the Board.10There is no evidence in the record as to the exact wording of the picket signs ; how-ever, the record does indicate that the picket sign legend was substantially the languageof the handbill. 536DECISIONSOF NATIONALLABOR RELATIONS BOARDIn view of the agreement of all parties present at the hearing that inthe event the Board should make an affirmative award it should be infavor of the employees employed by Sarrow, no evidence was submittedin connection with this issue.5.Applicability of the statuteIn a Section10(k) proceeding, it is necessary to determine whetherthere isreasonable causeto believe that a violation of Section 8 (b) (4)(D) of the Act has occurred. In the instant case, this requires, in viewof Local 25's contentions,a finding as to whether there is reasonablecause forbelieving Local 25 wasclaimingthe work in question, andif so,whether Local 25 used proscribedmeans toenforce its claim.Although Local 25claimed aninterestin seeingthat the electrician'son the Brunswick project were paid the area wage rate, Bermel, Local25's businessrepresentative, admitted that his motive in visiting Dr.Stein after the electrical work had been awarded to Sarrow was to seethat the electrical work was done by a Local 25 contractor.Nor didBermel, according to his testimony,ever ask to seethe contract betweenSarrow and Local 199, inquire about the wages being paid to Sarrow'selectricians,or discussthe wageratespaid to Local 199 and Local 25members,respectively.Also significant is Dr. Stein's testimony thatBermel suggestedthat Dr. Stein break his contract with Sarrow and atthe same timeoffered to supply a Local 25 contractor who would meetSarrow's price.While Local 25 may also have had an interest in maintaining areawagerates, the foregoing testimony plainly establishes reasonablecauseto believe that Local25 was claimingthe work in question forits members and, hence that a jurisdictional dispute exists." In addi-tion, there is evidence that Local25 engagedin proscribed conduct bythreatening to causea work stoppage if the disputed work was notassignedto a Local 25 contractor and that Local 25 engaged in picket-ing in furtherance of that object.On this same record the UnitedStatesdistrict court found reasonable cause to believe that an object ofRespondent's acts and conduct was "to force" the assignment of thedisputed work "to employees who are members of or represented byrespondent, rather than to employees who are members of or repre-sented by Local 199 or who are not members of or represented byrespondent."We agree, and accordingly we find reasonable cause tobelieve that Local 25 engaged in conduct violative of Section 8 (b) (4)(D) and that the dispute is properly before the Board for determina-tion under Section 10 (k) of the Act.11The fact that the controversy involves unions engaged in the same craft has nothitherto led the Board to find that there was no work asslgnment dispute under Sec-tionsS(b) (4) (D) and 10(k) as our dissenting colleague urges here11-ilham Ifatera,Inc (Local No 1266, United Brotherhood of Carpenters and Joinersof41nerica,APL-CIO).137 NLRB fib,Peabody CoalCo. 151 NLRB 358.Dccora, Inc,152 NLRB 278 LOCAL 2 5, INT'L BROTHERHOOD OF ELECTRICAL, ETC.5376.Merits of the disputeAs stated previously, Sarrow, Brunswick, and Local 25 all agreedthat if the Board found reasonable cause to believe that an unfair laborpractice had occurred, the work assignment should be made in favorof the employees of Sarrow, who are presently performing the disputedwork.Therefore, in accordance with this agreement by the parties,we shall determine the dispute by assigning the work to the electriciansemployed by Sarrow. In making this determination, we are assigningthe disputed work to the employees of Sarrow who are represented byLocal 199 but not to that Union or its members. In consequence, wealso determine that Local 25 was not and is not entitled, by means pro-scribed by Section 8 (b) (4) (D) of the Act, to force or require Bruns-wick to assign the disputed work to its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act, asamended, and upon the basis of the foregoing findings and the entirerecord in this proceeding, the National Labor Relations Board herebymakes the following Determination of Dispute.1.Employees currently represented by Industrial Workers of AlliedTrades, Local 199, affiliated with the National Federation of Inde-pendent Unions, are entitled to perform all the electrical work con-nected with the construction of the new hospital wing for BrunswickHospital Center, Inc., Amityville, Long Island, New York.2.Local 25, International Brotherhood of Electrical Workers, AFI<-CIO, is not entitled, by means proscribed by Section 8(b) (4) (D) ofthe Act, to force or require Brunswick Hospital Center, Inc., to assignthe aforementioned work to a contractor employing its members.3.Within 10 days from the date of this Decision and Determinationof Dispute, Local 25, International Brotherhood of Electrical Work-ers,AFL-CIO, shall notify the Regional Director for Region 29, inwriting, whether or not it will refrain from forcing or requiringBrunswick Hospital Center, Inc., by means proscribed by Section8 (b) (4) (D), to assign the work in dispute to employees represented byLocal 25 rather than to those represented by Local 199.MEMBER FANNING, dissenting :I would quash the notice of hearing. This is not a jurisdictional dis-pute.This is a dispute over the price of labor in which the Respondentmade certain demands in order to protect its overall bargaining posi-tion in the area.We have held in numerous cases 12 that area stand-isInternationalHod Carriers, Building and Common Laborers'Union ofAmerica, LocalNo. 41, AFL-CIO (Calumet Contractors Associationand George De Jong),133 NLRB512;HoustonBuildingand ConstructionTrades Council (Claude Everett ConstructionCompany),136 NLRB 321; Local107,InternationalHod Carriers, Building and Com-mon Laborers'Union of America, AFL-CIO,et al (Texa>kana ConstructionCompany),138 NLRB 102 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDardspicketing is protected, and in fact, thisis a legitimateobligationwhich a union would be remiss in not undertaking.It is not .suggestedthat the picketing and handbilling activitiesengaged inby Respondent, by themselves, indicate anything other thana protestthat the wages and other working conditions applicable tothe employees performing the electrical work on the Brunswick projectwere below the claimed area standard. Hence, my colleagues are forcedto place greatstress upon prior conversations between Local 25 repre-sentatives and Jules Stein and Dr. Benjamin Stein in an attempt toestablish an objective proscribed by Section 8(b) (4) (D). In my opin-ion, this testimony is unpersuasive.These conversations do not showanything more than that Respondent demanded that Brunswick cancelits contract with Sarrow-Suburban and substitute therefore a subcon-tractor under agreement with Respondent. The basis for this demandwas not that Sarrow-Suburban's employees were not entitled to workas electricians-Respondent concedes that they were-but that, aselectricians, they were performing electrician work too cheaply.Tothe extent these conversations disclose that Respondent's picketing wasnot solely for the purpose of publicizing the substandard working con-ditions of Sarrow-Suburban's employees, they disclose that Respond-ent'sreal dispute is with Brunswick, over the latter's undermining ofIBEW standards by subcontracting electricians' work to a substandardelectrical subcontractor.As, even in this posture, the underlying dis-pute doesnot raise issues asto the proper work jurisdiction of either ofthe "competing" groups of employees, I find that this dispute is notthe type of work assignment dispute Congress intended to be settledby the extraordinary provisions of Section 10 (k) of the Act.Atworst, from Respondent's point of view, this is simply a dispute overwhom Brunswick may do business with, and the validity of Respond-ent'spicketing is appropriately determined under the provisions ofSection 8(b) (4) (B).At best, it is a dispute over Sarrow-Suburban'spractice of providing allegedly substandard working conditions toits employees.The preservationof a wage scaleit has struggled to achieve is a legit-imateobjective of any union. - We recognize this by permitting picket-ing forthe sole purpose of publicizing substandard conditions.Wecannotnow say that the union's interest ends when the work has beenassignedto another. It is-at this point, when the standard is beingflouted and undermined, that the need to publicize what is happeningismost acute.While Respondent's picketing may have violated Sec-tion 8(b) (4) (B) or 8(b) (7), those issues are not before us, and I amunwilling to deprive Respondent of the right to attempt to preserve itswage scaleby making an award of work in a case in whichno issue israised asto the properwork assignmentunder the existing business BOULEVARD STORAGE & MOVING CO., INC., ETC.539arrangements of the employers involved, and in which it is not possibleto determine whether the picketing is violative of Section 8(b) (4) (B)or 8(b) (7).Boulevard Storage & Moving Co., Inc., Irving Kirsch Corporation;United Fire Proof Warehouse Co., Walsh Packing&StorageCo.andChauffeurs,Teamsters&Helpers "General" UnionLocal 200, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Case No. 30-CA-47'(formerly 13-CA-6808).May 11, 1965DECISION AND ORDEROn November 30, 1964, Trial Examiner Frederick U. Reel issuedhis Decision in the above-entitled proceeding, finding that the Respond-ents had not engaged in certain unfair labor practices as alleged in thecomplaint, and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision. There-after, the General Counsel and the Union filed exceptions to the TrialExaminer's Decision and supporting briefs.Respondent United FireProof Warehouse Co. filed an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial errors was committed.Therulings are hereby affirmed. The Board has considered the Trial Exam-iner's Decision, the exceptions and briefs, the Respondent's answeringbrief, and the entire record in this case, and hereby adopts the TrialExaminer's findings and conclusions only to the extent consistent withthis Decision and Order.Contrary to the Trial Examiner, we find that the Respondents vio-,lated Section 8 (a) (5) and (1) of the Act by failing to produce certainfinancial data requested by the Union during collective-bargainingnegotiations and by unilaterally reducing wages.The Respondents, individually referred to as Boulevard, Kirsch,United, and Walsh, are engaged in local and over-the-road hauling ofhousehold furniture.Since 1955, the Union has been in contractualrelations with the Respondents covering all employees, including localand over-the-road drivers; since 1961, Respondents have bargained asa multiemployer group with the Union covering such employees. In1 At thehearing,the TrialExaminer granted the General Counsel's motionto severthis case from CaseNo. 30-CB-15.152 NLRB No. 51.